Citation Nr: 0318053	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for residuals of small 
and large (colon) intestine surgeries and a cholecystectomy; 
benign prostatic hypertrophy; kidney stones; bladder 
infections and urethral spasms; sexual dysfunction; eye and 
vision conditions; skin disorders; spine and bone diseases, 
to include arthritis, osteoporosis, and a foot fracture; and 
tarsal tunnel syndrome; hypertension; migraine headaches; and 
a disability manifested by generalized pain and discomfort; 
as secondary to Crohn's disease.

3.  Entitlement to special monthly pension.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1988 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for Crohn's disease and 12 additional disabilities 
claimed as secondary to Crohn's disease, and denied 
entitlement to special monthly pension.

This case was the subject of a Board remand dated in November 
2000, for the purpose of further development of the evidence.


REMAND

In an October 2001 addendum to a March 2001 VA psychiatric 
examination, the examiner opined that, given the combined 
physical and psychological nature of Crohn's disease, a case 
could be made that it is a manifestation of the stated 
psychiatric diagnosis, namely recurrent major depression and 
chronic post-traumatic stress disorder (PTSD).  In February 
2003, the RO granted service connection for major depression, 
and rated the disability as 50 percent disabling.  The Board 
finds that the October 2001 addendum to the March 2001 VA 
psychiatric examination raises a claim for secondary service 
connection for Crohn's disease.  Suttman v. Brown, 5 Vet. 
App. 127, 132 (1993).  Secondary service connection shall be 
awarded when a disability "is proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

The Board further finds that the raised claim of secondary 
service connection for Crohn's disease is inextricably 
intertwined with all of the issues on appeal.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  That is, adjudication by the Board regarding the 
issues in appellate status must be deferred pending 
completion of further RO development.

The Board also notes the veteran's dissatisfaction, as 
expressed in a December 2000 letter to the Regional Office, 
with the limited scope of assistance reflected in a November 
2000 RO letter to the veteran.  On this point, the Board 
notes that the RO has not had the opportunity to apprise the 
veteran of impact of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
codified as amended, in pertinent part, at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2002), and 
implemented by VA regulations 38 C.F.R §§ 3.102, 3.159 and 
3.326(a) (2002), since the case was last remanded to the RO 
in November 2000.  In particular, the veteran should be 
issued an appropriate letter notifying him of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claims for the RO 
to accomplish the duties to notify and assist as mandated by 
the VCAA.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present. 

2.  The RO should obtain a medical 
opinion from the VA examiner who 
conducted the March 2001 VA examination 
pertaining to the veteran's Crohn's 
disease.  If that clinician is not 
available, another gastrointestinal 
examiner should be consulted.  If the 
clinician determines that an examination 
is required to answer the Board's 
questions, such an examination should be 
scheduled.  

The gastrointestinal examiner should be 
asked to opine whether it is it at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's Crohn's 
disease was caused or aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) by his 
service-connected psychiatric disability?

If the gastrointestinal examiner finds 
that that the veteran's Crohn's disease 
was caused or aggravated by his service-
connected psychiatric disability, the 
clinician should offer an opinion as to 
which of the following are at least as 
likely as not caused or aggravated 
(chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by the veteran's Crohn's 
disease: small and large intestine 
surgeries; cholecystectomy; benign 
prostatic hypertrophy; kidney stones; 
bladder infections and urethral spasms; 
sexual dysfunction; eye and vision 
conditions; skin disorders; spine and 
bone diseases, to include arthritis, 
osteoporosis, and a foot fracture; and 
tarsal tunnel syndrome; hypertension; 
migraine headaches; and a disability 
manifested by generalized pain and 
discomfort.

In so doing, the examiner should review 
the service medical records, relevant 
post-service medical records, and reports 
of VA examinations, to include the 
October 2001 written addendum opinion of 
the VA psychiatric examiner.

3.  The RO should readjudicate all of the 
issues on appeal, with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in February 2003.
 
Readjudication should include 
consideration of the laws and regulations 
pertaining to secondary service 
connection, where applicable.

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the February 
2003 SSOC, and the law and regulation 
pertaining to secondary service 
connection.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


